                 Case 3:20-cr-01157-CAB Document 45 Filed 05/15/20 PageID.71 Page 1 of 5
   AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case



                                            UNITED STATES DISTRICT COl.E3-f, t                                       n
                                               SOUTHERN DISTRICT OF CALIFORNIA I                          '   t~ l-, t,,,
                  UNITED STATES OF AMERICA                              JUDGMENT INZ.&ZfjM~l!l/AbCj~~
                                       V.                               (For Offenses Committed On or Al1erNovemlierl, 1987)
                                                                                          ~~§'-~~!S,,UJ~. J::l,STH,'CT COURT
               MICHAEL DWAYNE O'CONNOR (1)                                 Case Number:':,<,'21JlS'R.'i'l~~GA,H CAL!FORN!A

                                                                        REBECCA FISI;l;.FEDERAL DEFENUE~, INC.
                                                                        Defendant's Attorney                          C   -   ,   ..   ~I
   USM Number                          73823298
   • -
   THE DEFENDANT:
   IZI    pleaded guilty to count(s)         ONE (1) OF THE FIVE-COUNT INFORMATION

   D   was found guilty on count(s)
       after a olea of not guiltv.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                         Connt
   Title & Section                      Nature of Offense                                                                              Nnmber(s)
   8 USC 1324(a)(l )(A)(ii)             TRANSPORTATION OF CERTAIN ALIENS                                                                   1




      The defendant is sentenced as provided in pages 2 through                   5            of this judgment.
  The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
   D      The defendant has been found not guilty on count(s)

   [2SI Count(s)     2-SOFTHEINFORMATION                          are        dismissed on the motion of the United States.

          Assessment: $100.00
   l2SI   Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
          waived and remitted as uncollectible.
___ [2SI_ JVTAAssessment!:_$5,000.00- WAI:V-EDIDEFENDANTDEEMEDINDIQEN+
          *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
   l2SI No fine                   •     Forfeiture pursuant to order filed                                            , included herein.
         IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
  judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
  any material change in the defendant's economic circumstances.



                                                                        Date of Impo 1tion ,6f Sentence


                                                                                      -~
                                                                        HON. Cathy Ann Bencivengo
                                                                        UNITED STATES DISTRICT JUDGE
               Case 3:20-cr-01157-CAB Document 45 Filed 05/15/20 PageID.72 Page 2 of 5

     AQ 245B (CASO Rev _]J.N)...IudgmenLin..a-<::i:iminaLCas"---------------------------;

     DEFENDANT:               MICHAEL DWAYNE O'CONNOR (1)                                               Judgment -Page 2 ofS
     CASE NUMBER:             20CR1157-CAB

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     TWO (2) MONTHS.




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant must surrender to the United States Marshal for this district:
           •   at
                    ---------               A.M.             on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           •    as notified by the United States Marshal.

           The defendant must surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •    on or before
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                           RETURN
---I-have-exeeuted-thisjudgment-asfoHows:---

          Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL



                                                                                                           20CRI 157-CAB
               Case 3:20-cr-01157-CAB Document 45 Filed 05/15/20 PageID.73 Page 3 of 5

     AQ 245B (CASO Rev JJ.19.)_Judgrnent..in_a_CrjminaLCas,t:--------------------------,-

     DEFENDANT:               MICHAEL DWAYNE O'CONNOR (I)                                                   Judgment - Page 3 of 5
     CASE NUMBER:             20CR1157-CAB        .

                                                 SUPERVISED RELEASE
 Upon release from imprisomnent, the defendant will be on supervised release for a term of:
 THREE (3) YEARS.

                                              MANDATORY CONDITIONS
I.   The defendant must not commit another federal, state or local crime.
2.   The defendant must not unlawfully possess a controlled substance.
3.   The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
     controlled substance. The defendant must submit to one drug test within 15 days of release from imprisomnerit and at least
     two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
     than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          •  The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
             risk of future substance abuse. (check if applicable)
4.   •  The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. (check if applicable)
5.   IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.                                                                                    ·




                                                                                                               20CR1157-CAB
                     Case 3:20-cr-01157-CAB Document 45 Filed 05/15/20 PageID.74 Page 4 of 5



         DEFENDANT:                  MICHAEL DWAYNE O'CONNOR(!)                                                             Judgment - Page 4 of 5
         CASE NUMBER:                20CRl 157-CAB

                                             STANDARD CONDITIONS OF SUPERVISION
       As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
       supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
       while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
       court about, and bring about improvements in the defendant's conduct and condition.

       I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
          hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
          office or within a different time frame.

       2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
          about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
          as instructed.

       3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
          getting permission from the court or the probation officer.

      4. The defendant must answer truthfully the questions asked by their probation officer.

       5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
          anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
          probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
          unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware ofa change or
          expected change.

      6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
         permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
          view.

      7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
         excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
         time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
         defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
         probation officer at least 10 days before the change. If notifying the probation officer at least IO days in advance is not possible
         due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
         change or expected change.

     8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
_ _ _ _knows someone has been convicted of a felony, they must not knowingly communicate or interact witil that person without .
        fusCgetting the permission of the probation officer.

      9. · If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

      10. The defendant must not own, possess, or have access to a frrearm, anununition, destructive device, or dangerous weapon (i.e.,
          anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another.person such
          as nunchakus or lasers).

      11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
          informant without first getting the permission of the court.

      12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
          officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
          The probation officer may contact the person and confrrm that the defendant notified the person about the risk.

      13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                               20CR1157-CAB
           Case 3:20-cr-01157-CAB Document 45 Filed 05/15/20 PageID.75 Page 5 of 5

AO 245B (CASD Rey W 9)..lndgment io a Criminal C a R " ' - - - - - - - - - - - - - - - - - - - - - - - - - - - t

 DEFENDANT:             MICHAEL DWAYNE O'CONNOR (I)                                            Judgment - Page 5 of 5
 CASE NUMBER:           20CR1157-CAB

                                 SPECIAL CONDITIONS OF SUPERVISION


     l. Not enter or reside in the Republic of Mexico without permission of the court or probation officer and
        comply with both United States and Mexican immigration laws.

     2. Participate in a program of mental health treatment as directed by the probation officer, take all
        medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
        permission. The court authorizes the release of the presentence report and available. psychological
        evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
        release of information between the probation officer and the treatment provider. May be required to
        contribute to the costs of services rendered in an amount to be determined by the probation officer, based
        on ability to pay.

     3. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

     4. Submit your person, property, house, residence, vehicle, papers, [computers (as defined in 18 U.S.C. Sec.
        1030(e)(l)), other electronic communications or data storage devices or media,] or office, to a search
        conducted by a United States Probation Officer. Failure to submit to a search may be grounds for
        revocation of release. The officer must warn any other occupants that the premises may be subject to
        searches pursuant to this condition. An officer may conduct a search pursuant to this condition only when
        reasonable suspicion exists that the offender has violated a condition of his supervision and that the areas
        to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and
        in a reasonable manner.



II




                                                                                                  20CR1157-CAB
